Martin, J.
The appellant, Owen J. Hartnett, an employee of the Commonwealth of Massachusetts, Department of Revenue, seeks review of a Civil Service Commission and'District Court decision adverse to his position by the Appellate Division.
On July 1,1987, the appellant Owen J. Hartnett, was permanently assigned to the Department of Revenue office in the City of Brockton. Prior to July 1, 1987, the appellant was paid mileage from his home to. his work site. On July 1, 1987, the Department changed his mileage formula from the Brockton office to his daily work site thus reducing his compensated mileage.. The contention of the appellant is that Massachusetts General Laws Chapter 31, §41, protects him from having his compensation lowered and that this mileage allowance was a part of his compensation.
We need not address the appellant’s claim nor procedural errors as this court has no jurisdiction to hear appeals from District Court proceedings, involving review of Civil Service decisions. Such matters are subject only to a civil action in the nature of certiorari. Massachusetts General Laws chapter249, §4. Commissioners of Civil Service v. Municipal Court of the City of Boston, 369 Mass. 84, 90 (1975); Deely v. Boston Redevelopment Authority, 1980 Mass. App. Div. 101 (see M. PERLIN & J. CONNORS, HANDBOOK OF CIVIL PROCEDURE IN THE DISTRICT COURT, second edition, page 398, sec 25.10). We therefore discharge this appeal.